EXHIBIT 3.51 ARTICLES OF INCORPORATION OF THE STOLLE CORPORATION The undersigned, a majority of whom are citizens of the United States, desiring to form a corporation, for profit, under the General Corporation Act of Ohio, do hereby certify: FIRST.The name of said corporation shall be The Stolle Corporation. SECOND.The place in Ohio where its principal office is to be located is #227-241 West McMicken Avenue, Cincinnati, Hamilton County. THIRD.The purpose or purposes for which it is formed are: To carry on the business of plating, galvanizing, rustproofing, chrome finishing, enameling, japaning, pickling and manufacturing metal articles and machining thereof, and all metal finishes; to purchase for use or sale all equipment and materials used in said business; and to purchase, acquire, hold, lease, mortgage such real estate as may be necessary for the business and dispose of same when necessary; and to do all things incident thereto; and to do any and all of the things herein mentioned as fully and to the same extent as natural persons might or could do. FOURTH.
